Citation Nr: 1420696	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-11 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1982 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral knee disorders.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2014 hearing, the Veteran testified that he initially sought treatment with the Cincinnati VA Medical Center in approximately 2000; he also indicated that he sought treatment with the Phoenix VA Medical Center from 2010 to 2011.  After review of the claims file, it does not appear all VA treatment records have been obtained and associated with the claims file, and therefore, a remand is necessary at this time in order to so obtain those records.  Any ongoing private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also notes that the Veteran has also been diagnosed variously with mild degenerative changes of his bilateral knees and bilateral patellofemoral knee syndrome in the VA treatment records of record.  The Veteran further averred that his bilateral knee pain began in service when he would climb onto and hop off of tanks as an Armor Crewman, his denoted military occupational specialty (MOS) on his Form DD-214.  He stated that he sought treatment in service at least one time, and then self-medicated his knee pain after military service until seeking formal treatment with VA in approximately 2000.  

Based on these statements, the Board finds that the low threshold for obtaining a VA examination has been met in this case.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Therefore, on remand, the Veteran should also be afforded a VA examination of his bilateral knees.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Cincinnati, Cleveland, and Phoenix VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since January 2000 and associate those documents with the claims file.

If any treatment records from since January 2000 from the Cincinnati VA Medical Center, and from January 2010 to December 2011 from the Phoenix VA Medical Center, are not available and further attempts to obtain those records would be futile, the RO/AMC should note that in the claims file with a formal findings of unavailability and the Veteran should be so notified.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether his bilateral knee disorders are related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should state all disorders of the bilateral knees found, to include any arthritic condition thereof.

The examiner should then opine as to whether the Veteran's bilateral knee disorders are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to his military duties as an Armor Crewman, particularly getting into and off tanks.  

The examiner should specifically address the Veteran's lay statements regarding symptomatology suffered during service, and any continuity of symptomatology since discharge from service.  

The examiner should additionally address the December 1983 treatment record documenting sore knees in his/her opinion.  Such discussion should include the reliability of that treatment record pertaining to the Veteran's bilateral knee pain in service given the conflicting vitals (20 year old black male versus a noted 27 year old white male and a scoring of that record by cross-out), though it would also appear that such a treatment was obtained given the Veteran's lay history in his March 2014 hearing.

If and only if any knee disorder above is shown to be related to military service, the examiner should also opine whether any nonservice-connected knee disorder is more likely, less likely or at least as likely as not caused by or related to his service-connected knee disability, to include any resultant abnormal gait or weighbearing due to such disability.  

The examiner should also state whether the Veteran's service-connected knee disability has aggravated (i.e., permanently worsen beyond the normal progression of that disease) his nonservice-connected knee disorder, to include any resultant abnormal gait or weighbearing due to such disability.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



